Order of business
The final draft agenda drawn up on Wednesday, 10 February 2010 by the Conference of Presidents pursuant to Rule 137 of the Rules of Procedure has been distributed.
By agreement with the political groups, I would like to propose the following changes:
Thursday:
Concerning the sitting on Thursday, the Group of Socialists and Democrats in the European Parliament has submitted a request to hold over the vote on the report by Mr Lehne on annual accounts of certain types of companies as regards micro-entities.
Mr President, our group had a very intensive debate on the Lehne report this morning. We did not finish discussing this in the group. That happens in groups sometimes. We would like Mr Lehne, as rapporteur, to give us until the March part-session to once more consider the direction we can go with this report and the stance that we as Social Democrats want to take with regard to this issue. There are different approaches in our group - I freely admit this.
I would be grateful if we could conduct the debate, but if you, Mr Lehne, would allow us to postpone the vote until the first March part-session. That would give my group at least - although I believe other groups too - a little more time for a thorough debate and to arrive at an opinion.
Mr President, ladies and gentlemen, I think it is good that the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament are looking at this in detail. However, I would like to say that Parliament adopted a resolution almost unanimously in December 2008 in which we called on the European Commission to submit precisely the sort of proposal that we are now discussing. Parliament must also stick to what it has itself decided and what has been the declared intention of this House for years.
Because it is only natural for there to be concerns about one thing or another in connection with any legislative proposal, we have resolved the open questions by means of a compromise in the Committee on Legal Affairs. I should make it clear that this compromise is ready for approval. Nevertheless, I do understand that it might make sense to enlarge the group that are in support of this report a bit more. If the efforts of Mr Schulz are aimed at increasing the number of supporters, then I have nothing against a postponement until the next plenary sitting in March. That is my personal opinion on the matter. It is not the opinion of the group, which expressly decided otherwise this morning. However, I think we should give the Socialists a chance to reach a conclusion so that they too can do something to help reduce bureaucracy and the burden on small and medium-sized enterprises.
(NL) Mr President, I would like to thank my fellow Member, Mr Lehne, for what he just said, but I would nonetheless like to ask that, in the circumstances, we be given a chance to submit amendments and debate them. At the moment, we have only a vote planned without the opportunity to submit any amendments to Mr Lehne's report.
(DE) Mr President, I would like to reiterate my request. There is no doubt that we are in favour of debate. We are merely asking for the vote to be postponed. However, in the interests of fairness, I must add that, much as I understand Mr Lehne's wishful thinking, our group is governed by democracy. Mr Lehne, I cannot give you any assurances about the result.
(DE) Mr President, I will be brief. In the last few days, two important nominations have been put forward: the first is the representative of the European Commission to the United States of America in Washington and the second is the Special Representative for Afghanistan. Both nominations are controversial and there are various discussions going on about both of them. I do not wish to go into the question of merit just now. I would simply like to ask, Mr President, that, before they take office, both of them appear before the Committee on Foreign Affairs to enable us to have an intensive debate there, and I hope that the President of the Commission and the President of the Council will give this their full support with your help, Mr President.
(Applause)